DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
       
Election/Restrictions
The Applicant’s election without traverse of claims 1 and 21-30 directed to Species III in the reply filed on 2/8/2021 is acknowledged.
 
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 26 recites the limitation "the …fourth narrow band-pass filter".  However, there is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of a fourth narrow band-pass filter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 21-25 and 27-30 rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Pub 20140212131) in view of Yoneyama (US Pat 6301404).


Regarding Claim 1, Zhang discloses an apparatus comprising: 
a first optical amplifier located in a first optical path and configured to amplify optical signals transmitted in a first direction (Fig 2a, where in a repeater a first optical 
a second optical amplifier located in a second optical path and configured to amplify optical signals transmitted in a second direction, the second direction being opposite to the first direction (Fig 2a, where in the repeater a second optical amplifier B is located in a second optical path and is configured to amplify optical signals transmitted in a second direction (incoming) and where the second direction (incoming) is opposite to the first direction (outgoing)); and 
an optical circuit connected to optically couple an optical output port of the first optical amplifier and a first optical port of the second optical amplifier (Fig 2a, where an optical circuit (e.g. 202) is connected to optically couple an optical output port of the first optical amplifier A and a first optical port of the second optical amplifier B); and 
wherein an optical connection, through the optical circuit, between the optical output port of the first optical amplifier and the first optical port of the second optical amplifier (Fig 2a, where an optical connection, through the optical circuit (e.g. 202), is between the optical output port of the first optical amplifier A and the first optical port of the second optical amplifier B) comprises:   
a first optical pathway configured to direct light traveling in the first direction at the optical output port of the first optical amplifier to the first optical port of the second optical amplifier in a manner that causes the light so directed to travel in the second direction at the first optical port of the second optical amplifier (Fig 2a, Fig 2c, where a first optical pathway (i.e. for incoming OTDR test signal ʎ1) is configured to direct light traveling in the first direction (outgoing) at the optical output port of the first optical 
a second optical pathway configured to direct light traveling in the second direction at the optical output port of the first optical amplifier to the first optical port of the second optical amplifier in a manner that causes the light so directed to travel in the second direction at the first optical port of the second optical amplifier (Fig 2a, Fig 2b, Fig 2c, where a second optical pathway (i.e. for outgoing OTDR test signal ʎ2) is configured to direct light traveling in the second direction (incoming) at the optical output port of the first optical amplifier A to the first optical port of the second optical amplifier B in a manner that causes the light so directed to travel in the second direction (incoming) at the first optical port of the second optical amplifier B);  
wherein the first optical pathway includes a first optical filter located therein (Fig 2a, Fig 2b, Fig 2c, where the first optical pathway (i.e. for incoming OTDR test signal ʎ1) includes a first optical filter (Filter 1) located therein); and  
wherein the second optical pathway is configured to bypass the first optical filter (Fig 2a, Fig 2b, Fig 2c, where the second optical pathway (i.e. for outgoing OTDR test signal ʎ2) is configured to bypass the first optical filter (Filter 1)).  
Zhang fails to explicitly disclose the first optical filter (Filter 1) being a narrow band-pass optical filter. 
However, Yoneyama discloses 

Therefore, it would have been obvious to one of ordinary skill in the art to modify the repeater as described in Zhang, with the teachings of the optical filter (e.g. optical fiber grating 33d) as described in Yoneyama. The motivation being is that as shown an optical filter (e.g. optical fiber grating 33d) can be a narrow band-pass optical filter and one of ordinary skill in the art can implement this concept into the repeater as described in Zhang and have the repeater with a first optical filter (Filter 1) that is a narrow band-pass optical filter i.e. as an alternative so as to more effectively filter out wavelengths that are being packed in very narrow intervals and which modification is a simple implementation of a known concept of a known optical filter (e.g. optical fiber grating 33d) into a known repeater for its improvement and for optimization and which modification yields predictable results.    

Regarding Claim 21, Zhang as modified by Yoneyama also discloses the apparatus 
wherein the first optical port is an optical input port of the second optical amplifier (Zhang Fig 2a, Fig 2b, Fig 2c, where the first optical port is an optical input port of the second optical amplifier B);  
wherein the optical circuit is further connected to optically couple an optical input port of the first optical amplifier and the optical input port of the second optical amplifier (Zhang Fig 2a, Fig 2b, Fig 2c, where the optical circuit (e.g. 202) is further connected to 
wherein an optical connection, through the optical circuit, between the optical input port of the first optical amplifier and the optical input port of the second optical amplifier comprises a third optical pathway configured to direct light traveling in the first direction at the optical input port of the first optical amplifier to the optical input port of the second optical amplifier in a manner that causes the light so directed to travel in the second direction at the optical input port of the second optical amplifier (Zhang Fig 2a, Fig 2b, Fig 2c, Fig 2d, where an optical connection, through the optical circuit (e.g. 202), between the optical input port of the first optical amplifier A and the optical input port of the second optical amplifier B comprises a third optical pathway (i.e. for loopback test signal ʎ1) configured to direct light traveling in the first direction (outgoing) at the optical input port of the first optical amplifier A to the optical input port of the second optical amplifier B in a manner that causes the light so directed to travel in the second direction (incoming) at the optical input port of the second optical amplifier B); and 
wherein the third optical pathway includes a second narrow band-pass optical filter located therein (Zhang Fig 2a, Fig 2b, Fig 2c, Fig 2d, where the third optical pathway (i.e. for loopback test signal ʎ1) includes an optical filter (e.g. Filter 3) (narrow band-pass filter as described in Yoneyama Fig 10) located therein). 

Regarding Claim 22, Zhang as modified by Yoneyama also discloses the apparatus wherein the optical circuit comprises: 

an optical waveguide connected to the optical coupler, the optical waveguide being a portion of the first optical pathway and a portion of the third optical pathway (Zhang Fig 2a, Fig 2b, Fig 2c, Fig 2d, where an optical waveguide (e.g. in 202) is connected to the optical coupler (e.g. Coupler 2) and the optical waveguide (e.g. in 202) is a portion of the first optical pathway (i.e. for incoming OTDR test signal ʎ1) and a portion of the third optical pathway (i.e. for loopback test signal ʎ1)). 
 
Regarding Claim 23, Zhang as modified by Yoneyama also discloses the apparatus 
wherein the optical circuit is further connected to optically couple the optical input port of the first optical amplifier and an optical output port of the second optical amplifier (Zhang 2a, Fig 2b, Fig 2c, Fig 2d, where the optical circuit (e.g. 202, 204) is further connected to optically couple the optical input port of the first optical amplifier A and an optical output port of the second optical amplifier B); 
wherein an optical connection, through the optical circuit, between the optical input port of the first optical amplifier and the optical output port of the second optical amplifier (Zhang Fig 2a, Fig 2b, Fig 2c, Fig 2d, where an optical connection, through the optical circuit (e.g. 202, 204), is between the optical input port of the first optical amplifier A and the optical output port of the second optical amplifier B) comprises: 

a fifth optical pathway configured to direct light traveling in the first direction at the optical output port of the second optical amplifier to the optical input port of the first optical amplifier in a manner that causes the light so directed to travel in the first direction at the optical input port of the first optical amplifier (Zhang Fig 1, Fig 2a, Fig 2b, Fig 2c, Fig 2d, where a fifth optical pathway (i.e. for outgoing OTDR test signal ʎ2 from LME2) (similar to Fig 2b but reversed) is configured to direct light traveling in the first direction (outgoing) at the optical output port of the second optical amplifier B to the optical input port of the first optical amplifier A in a manner that causes the light so directed to travel in the first direction (outgoing) at the optical input port of the first optical amplifier A); 
wherein the fourth optical pathway includes a third narrow band-pass optical filter located therein (Zhang Fig 1, Fig 2a, Fig 2b, Fig 2c, Fig 2d, where the fourth optical pathway (i.e. for incoming OTDR test signal ʎ1 from LME2) (similar to Fig 2c but 
wherein the fifth optical pathway is configured to bypass the third narrow band-pass optical filter (Zhang Fig 1, Fig 2a, Fig 2b, Fig 2c, Fig 2d, wherein the fifth optical pathway (i.e. for outgoing OTDR test signal ʎ2 from LME2) (similar to Fig 2b but reversed) is configured to bypass the third optical filter (Filter 4) (narrow band-pass filter as described in Yoneyama Fig 10)). 
 
Regarding Claim 24, Zhang as modified by Yoneyama also discloses the apparatus 
wherein the optical connection, through the optical circuit, between the optical input port of the first optical amplifier and the optical input port of the second optical amplifier comprises a sixth optical pathway configured to direct light traveling in the second direction at the optical input port of the second optical amplifier to the optical input port of the first optical amplifier in a manner that causes the light so directed to travel in the first direction at the optical input port of the first optical amplifier (Zhang Fig 1, Fig 2a, Fig 2b, Fig 2c, Fig 2d, where the optical connection, through the optical circuit (e.g. 202, 204), between the optical input port of the first optical amplifier A and the optical input port of the second optical amplifier B comprises a sixth optical pathway (i.e. for loopback test signal ʎ1 from LME2) (similar to Fig 2d but reversed) configured to direct light traveling in the second direction (incoming) at the optical input port of the second optical amplifier B to the optical input port of the first optical amplifier A in a manner that causes the light so directed to travel in the first direction (outgoing) at the optical input port of the first optical amplifier A); and 


Regarding Claim 25, Zhang as modified by Yoneyama also discloses the apparatus wherein the optical circuit comprises: 
a first optical coupler configured to connect the first optical pathway and the third optical pathway (Zhang Fig 1, Fig 2a, Fig 2b, Fig 2c, Fig 2d, where a first optical coupler (e.g. Coupler 2) connects the first optical pathway (i.e. for incoming OTDR test signal ʎ1 from LME1) and the third optical pathway (i.e. for loopback test signal ʎ1 from LME1); 
a first optical waveguide connected to the first optical coupler, the first optical waveguide being a portion of the first optical pathway and a portion of the third optical pathway (Zhang Fig 1, Fig 2a, Fig 2b, Fig 2c, Fig 2d, where a first optical waveguide (e.g. in 202) is connected to the optical coupler (e.g. Coupler 2) and the first optical waveguide (e.g. in 202) is a portion of the first optical pathway (i.e. for incoming OTDR test signal ʎ1 from LME1) and a portion of the third optical pathway (i.e. for loopback test signal ʎ1 from LME1)); 
a second optical coupler configured to connect the fourth optical pathway and the sixth optical pathway (Zhang Fig 1, Fig 2a, Fig 2b, Fig 2c, Fig 2d, where a second optical coupler (e.g. Coupler 4) connects the fourth optical pathway (i.e. for incoming OTDR test signal ʎ1 from LME2) (similar to Fig 2c but reversed) and the sixth optical 
a second optical waveguide connected to the second optical coupler, the second optical waveguide being a portion of the fourth optical pathway and a portion of the sixth optical pathway (Zhang Fig 1, Fig 2a, Fig 2b, Fig 2c, Fig 2d, where a second optical waveguide (e.g. in 204) is connected to the optical coupler (e.g. Coupler 4) and the second optical waveguide (e.g. in 204) is a portion of the fourth optical pathway (i.e. for incoming OTDR test signal ʎ1 from LME2) (similar to Fig 2c but reversed) and a portion of the sixth optical pathway (i.e. for loopback test signal ʎ1 from LM2) (similar to Fig 2d but reversed)). 

Regarding Claim 27, Claim 27 is similar to claim 1, therefore, claim 27 is rejected for the same reasons as claim 1.


Regarding Claim 28, Claim 28 is similar to claim 21, therefore, claim 28 is rejected for the same reasons as claim 21.

Regarding Claim 29, Claim 29 is similar to claim 23, therefore, claim 29 is rejected for the same reasons as claim 23.

Regarding Claim 30, Claim 30 is similar to claim 24, therefore, claim 30 is rejected for the same reasons as claim 24.


Allowable Subject Matter
Claim 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The closest prior art considered pertinent to the application and not relied upon is the following:
	
Yokoyama (US Pub 20060140627) Figs 10-13 teaches an optical repeater 14 that comprises two optical pathways for two supervisory signals SV1 and SV2 and a third optical pathway for looping back the two supervisory signals SV1 and SV2.

Hirst (US Pat 5436746) Fig 1, Fig 2 teaches a system having a test signal transmitter/Receiver Tx/Rx 11 and an optical amplifier 17 that comprises two optical pathways for reflection and loopback.

Wang et al (US Pat 9059797) Fig 6 teaches a submarine system having repeaters for reflection and loopback and operate in an out-out mode and in an out-in mode.



If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636